TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-14-00394-CR



                               Marcus Dewayne Braggs, Appellant

                                                  v.

                                   The State of Texas, Appellee


       FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT
             NO. 71112, HONORABLE JOHN GAUNTT, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant Marcus Dewayne Braggs was convicted of burglary of a habitation. See

Tex. Penal Code § 30.02(a), (c)(2) (establishing offense as second-degree felony). Appellant pled

true to an allegation that he had previously been convicted of a felony, and the trial court sentenced

appellant to 15 years’ imprisonment. See Tex. Penal Code §§ 12.32(a) (punishment range for first-

degree felony is not more than 99 years or less than 5 years); 12.42(b) (authorizing enhancement of

punishment for previous felony conviction).

               Appellant’s court-appointed attorney has filed a motion to withdraw supported by a

brief concluding that the appeal is frivolous and without merit. Counsel’s brief meets the requirements

of Anders v. California by presenting a professional evaluation of the record and demonstrating

that there are no arguable grounds to be advanced. See Anders v. California, 386 U.S. 738, 744-45

(1967); Garner v. State, 300 S.W.3d 763, 766 (Tex. Crim. App. 2009); see also Penson v. Ohio,

488 U.S. 75, 80-82 (1988). Appellant’s counsel has represented to the Court that he provided
copies of the motion and brief to appellant; advised appellant of his right to examine the appellate

record and file a pro se brief; and provided appellant with a form motion for pro se access to the

appellate record. See Kelly v. State, 436 S.W.3d 313, 319-21 (Tex. Crim. App. 2014); see also

Anders, 386 U.S. at 744; Garner, 300 S.W.3d at 766. Appellant filed a pro se brief.

               We have independently reviewed the record and appellant’s pro se brief and

have found nothing that might arguably support the appeal. See Anders, 386 U.S. at 744; Garner,
300 S.W.3d at 766; Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005). We agree

with counsel that the appeal is frivolous and without merit. We grant counsel’s motion to withdraw

and affirm the judgment of conviction.1



                                               __________________________________________

                                               David Puryear, Justice

Before Justices Puryear, Pemberton, and Field

Affirmed

Filed: February 13, 2015

Do Not Publish


       1
          No substitute counsel will be appointed. Should appellant wish to seek further review of
his case by the Texas Court of Criminal Appeals, he must either retain an attorney to file a petition
for discretionary review or file a pro se petition for discretionary review. See generally Tex. R. App.
P. 68-79 (governing proceedings in Court of Criminal Appeals). Any petition for discretionary
review must be filed within thirty days from the date of either this opinion or the date that this Court
overrules the last timely motion for rehearing filed. See id. R. 68.2. The petition must be filed with
the clerk of the Court of Criminal Appeals. Id. R. 68.3(a). If the petition is mistakenly filed with
this Court, it will be forwarded to the Court of Criminal Appeals. Id. R. 68.3(b). Any petition for
discretionary review should comply with the rules of appellate procedure. See id. R. 68.4. Once this
Court receives notice that a petition has been filed, the filings in this case will be forwarded to the
Court of Criminal Appeals. See id. R. 68.7.

                                                   2